Exhibit 10.1

 



NOVAVAX, INC.

2015 Stock Incentive Plan

(Amended and Restated March 15, 2016)

 

Incentive Stock Option Agreement (Performance- and Time-Based Vesting)

 

1. Grant of Option. Novavax, Inc., a Delaware corporation (the “Company”),
hereby grants to [•] (the “Optionee”), as of [•] (the “Date of Grant”), an
option (the “Option”), pursuant to the Company’s 2015 Stock Incentive Plan, as
amended from time to time (the “Plan”), to purchase an aggregate of [•] shares
of Common Stock (“Shares”) of the Company at a price of $[•] per share,
purchasable as set forth in, and subject to the terms and conditions of, this
Incentive Stock Option Agreement (this “Agreement”) and the Plan. The Option
evidenced by this Agreement is intended to be an incentive stock option under
Section 422 of the Code and is granted to the Optionee in connection with the
Optionee’s Service to the Company or Affiliate.

 

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan. The following terms have
the following meanings:

 

(a) “Affiliate” means a subsidiary of the Company that would be described in the
first sentence of Treas. Regs. § 1.409A-1(b)(5)(iii)(E)(1).

 

(b) “Beneficiary” means, in the event of the Optionee’s death, the beneficiary
named in the written designation (in form acceptable to the Administrator) most
recently filed with the Administrator by the Optionee prior to the Optionee’s
death and not subsequently revoked, or, if there is no such designated
beneficiary, the executor or administrator of the Optionee’s estate. An
effective beneficiary designation will be treated as having been revoked only
upon receipt by the Administrator, prior to the Optionee’s death, of an
instrument of revocation in form acceptable to the Administrator.

 

(c) “Option Holder” means the Optionee or, if as of the relevant time the Option
has passed to a Beneficiary, the Beneficiary.

 

(d) “Service” means the Optionee’s employment or other service relationship with
the Company and its Affiliates. Service will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Optionee is employed
by, or otherwise providing services in a capacity described in Section 3(a) of
the Plan to, the Company or an Affiliate. If an Optionee’s employment or other
service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Optionee’s Service will be deemed to have terminated when the
entity ceases to be an Affiliate unless the Optionee transfers Service to the
Company or its remaining Affiliates.

 

3. Option Vesting, Exercise and Expiration.

 

(a) Vesting Schedule. As used herein with respect to the Option or any portion
thereof, the term “vest” means to become exercisable and the term “vested” as
applied to any outstanding portion of the Option means that the Option is then
exercisable, subject in each case to the terms of the Plan. The Option will vest
in accordance with Exhibit A hereto.

 

(b) Expiration Date. The latest date on which the Option or any portion thereof
may be exercised will be the 10th anniversary of the Date of Grant (the
“Expiration Date”). Except as provided in Section 5(e) of the Plan, if the
Option is not exercised by the Expiration Date the Option or any remaining
portion thereof will thereupon immediately terminate.

 

(c) Exercise Procedure. No portion of the Option may be exercised until such
portion vests. Each election to exercise any vested portion of the Option will
be subject to the terms and conditions of the Plan and this Agreement and shall
be in writing (including in electronic form), signed by the Option Holder (or in
such other form as is acceptable to the Administrator). Each such written
exercise election must be received by the Company at its primary office or by
such other party as the Administrator may prescribe and be accompanied by
payment in full as provided in the Plan and Section 3(d) hereof. The Option
Holder may purchase less than the number of Shares covered hereby, provided that
no partial exercise of the Option may be for any fractional Share.

 

 

 



 

(d) Payment of Exercise Price. The exercise price may be paid by cash or check
made to the order of the Company in an amount equal to the aggregate exercise
price of the portion of the Option being exercised or through a broker-assisted
exercise program acceptable to the Administrator or, to the extent legally
permissible and acceptable to the Administrator, (i) by delivery to the Company
of shares of Common Stock already owned by the Optionee having a Fair Market
Value equal in amount to the aggregate exercise price of the portion of the
Option being exercised, (ii) through the withholding of shares of Common Stock
otherwise to be delivered upon exercise of the Option having a Fair Market Value
equal to the aggregate exercise price of the portion of the Option being
exercised, or (iii) by any other means approved by the Administrator. Fractional
shares of Common Stock of the Company will not be accepted in payment of the
purchase price of Shares acquired upon exercise of the Option. In the event that
the Option is exercised by a person other than the Optionee, the Company will be
under no obligation to deliver Shares hereunder unless and until it is satisfied
as to the authority of the Option Holder to exercise the Option and compliance
with applicable securities laws.

 

(e) Treatment of the Option upon Cessation of Service. If the Optionee’s Service
ceases, the Option, to the extent not already vested, will be immediately
forfeited, and any vested portion of the Option that is then outstanding will be
treated as follows:

 

(i) Subject to clauses (ii) and (iii) below and Section 4 of this Agreement, the
Option, to the extent vested immediately prior to the cessation of the
Optionee’s Service, will remain exercisable until the earlier of (A) the date
that is three months following the date of such cessation of Service, or (B) the
Expiration Date, and except to the extent previously exercised as permitted by
this Section 3(e)(i) will thereupon immediately terminate.

 

(ii) Subject to clause (iii) below and Section 4 of this Agreement, the Option,
to the extent vested immediately prior to (A) the cessation of the Optionee’s
Service due to death or disability (within the meaning of Section 22(e)(3) of
the Code or any successor provision thereto), or (B) the Optionee’s death within
three months following the Optionee’s termination of Service, will remain
exercisable until the earlier of (x) the first anniversary of the date of the
Optionee’s death or of the date of the termination of the Optionee’s Service due
to disability, as applicable, or (y) the Expiration Date, and except to the
extent previously exercised as permitted by this Section 3(e)(ii) will thereupon
immediately terminate.

 

(iii) If the Optionee’s Service is terminated by the Company and its
subsidiaries in connection with an act or failure to act constituting Cause (as
the Administrator, in its sole discretion, may determine), the Option (whether
or not vested) will immediately terminate and be forfeited upon such
termination.

 

Upon a cessation of the Optionee’s employment with the Company and its
subsidiaries that is not a cessation of Service, the Option will cease to be an
incentive stock option and will become a Non-Statutory Option if the Option, to
the extent exercisable, is not exercised within the periods set forth in the
Treasury Regulations applicable to incentive stock options.

 

4. Forfeiture; Recovery of Compensation.

 

(a) The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Option at any time if the Optionee is not in compliance with all
applicable provisions of this Agreement and the Plan.

 

(b) By accepting the Option, the Optionee expressly acknowledges and agrees that
his or her rights, and those of any permitted transferee of the Option, under
the Option, including to any Common Stock acquired under the Option or proceeds
from the disposition thereof, are subject to Section 8(f) of the Plan (including
any successor provision). Nothing in the preceding sentence shall be construed
as limiting the general application of Section 9 of this Agreement.

 

5. Transfer of Option. The Option may not be transferred except as expressly
permitted under Section 8(c) of the Plan.

 

 -2- 

 



 

6. Taxes.

 

(a) Withholding. If at the time the Option is exercised the Company determines
that under applicable law and regulations it could be liable for the withholding
of any federal, state or local tax upon such exercise or with respect to a
disposition of any Common Stock acquired upon such exercise, the Optionee by
signing this Agreement (and any other Option Holder by exercising all or any
part of the Option) expressly acknowledges and agrees that the Option Holder’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Option Holder promptly paying to the Company in cash (or by such
other means as may be acceptable to the Administrator in its discretion) all
taxes required to be withheld. No Shares will be transferred pursuant to the
exercise of the Option unless and until the person exercising the Option has
remitted to the Company an amount in cash sufficient to satisfy any federal,
state, or local withholding tax requirements, or has made other arrangements
satisfactory to the Company with respect to such taxes. The Optionee by signing
this Agreement (and any other Option Holder by exercising all or any part of the
Option) authorizes the Company and its subsidiaries to withhold such amount from
any amounts otherwise owed to the Option Holder, but nothing in this sentence
shall be construed as relieving the Option Holder of any liability for
satisfying his or her obligation under the preceding provisions of this Section.

 

(b) Disqualifying Disposition. If the Optionee disposes of the Shares acquired
upon exercise of the Option within two years from the Date of Grant or one year
after such Shares were acquired pursuant to the exercise of the Option, the
Optionee shall notify the Company in writing of such disposition within 15 days
of such disposition.

 

(c) Annual Limit for Incentive Stock Options. To the extent that the aggregate
fair market value (determined at the time of grant) of the shares of Stock
subject to the Option and all other incentive stock options the Optionee holds
that are exercisable for the first time during any calendar year (under all
plans of the Company and its related corporations) exceeds $100,000, the options
held by the Optionee or portions thereof that exceed such limit (according to
the order in which they were granted in accordance with the regulations under
Section 422 of the Code) shall be treated as Non-Statutory Options.

 

(d) Limitation on Liability. The Optionee acknowledges and agrees that the
Company or the Administrator may take any action permitted under the Plan
without regard to the effect such action may have on the status of the Option as
an incentive stock option under Section 422 of the Code and that such actions
may cause the Option to fail to be treated as an incentive stock option under
Section 422 of the Code. The Optionee further acknowledges and agrees that
neither the Company, nor any of its affiliates, nor the Administrator, nor any
person acting on behalf of the Company, any of its affiliates, or the
Administrator, will be liable to the Optionee or to the estate or beneficiary of
the Optionee or to any other person by reason of the failure of the Option to
satisfy the requirements of Section 422 of the Code.

 

7. Effect on Service. Neither the grant of the Option, nor the issuance of
Shares upon exercise of the Option, will give the Optionee any right to be
retained in the employ or service of the Company or any of its affiliates,
affect the right of the Company or any of its affiliates to discharge or
discipline such Optionee at any time, or affect any right of such Optionee to
terminate his or her employment or service at any time.

 

8. Rights as a Stockholder. The Option Holder shall have no rights as a
stockholder with respect to any Shares that may be purchased by exercise of the
Option (including, without limitation, any rights to receive dividends or
non-cash distributions with respect to such Shares) except as to shares of
Common Stock actually issued under the Plan. No adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
shares of Common Stock are issued.

 

9. Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Date of Grant has been furnished to the Optionee.
By exercising all or any part of the Option, the Option Holder agrees to be
bound by the terms of the Plan and this Agreement. In the event of any conflict
between the terms of this Agreement and the Plan, the terms of the Plan shall
control.

 

10. Acknowledgements. The Optionee acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument
and (ii) this agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, shall
constitute an original signature for all purposes hereunder.

 

 -3- 

 

 

 

Date of Grant: [•] NOVAVAX, INC.          By:       Barclay A. Phillips     SVP,
Chief Financial Officer and Treasurer

 

OPTIONEE’S ACCEPTANCE

 

The undersigned hereby accepts the Option and agrees to the terms and conditions
of this Agreement and the Plan. The undersigned hereby acknowledges receipt of a
copy of the Plan.

 

  OPTIONEE   PRINT NAME   SIGN NAME   PRINT ADDRESS

 

 -4- 

 

 

Exhibit A

Vesting

 

1.The Option will vest as to fifty percent (50%) of the Shares subject to the
Option (the “Time Vesting Option”) based on continuous Service as described in
Section 2 below. The Option will vest as to fifty percent (50%) of the Shares
subject to the Option (the “Performance Vesting Option”) based on achievement of
performance objectives as described in Section 3 below.

 

2.Unless earlier terminated, forfeited, relinquished or expired, the Time
Vesting Option will vest as to twenty-five percent (25%) on the first
anniversary of the Date of Grant and as to up to 2.0833% on the first day of
each month for the following thirty-six (36) months thereafter (with the number
of Shares that vest on any such date being rounded down to the nearest whole
Share and the Option becoming vested as to 100% of the Time Vesting Option on
the last vesting date), subject to the Optionee’s continuous Service through
each such vesting date.

 

3.Unless earlier terminated, forfeited, relinquished or expired, the Performance
Vesting Option will become eligible to vest and become exercisable as follows:

 

a.Time-Based Measure. The Performance Vesting Option will become eligible to
vest as to twenty-five percent (25%) on the first anniversary of the Date of
Grant and as to up to 2.0833% on the first day of each month for the following
thirty-six (36) months thereafter (with the number of Shares that become
eligible to vest on any such date being rounded down to the nearest whole Share
and the Option becoming eligible to vest as to 100% of the Performance Vesting
Option on the last vesting date), subject to the Optionee’s continuous Service
through each such vesting date (the “Time-Based Measure”).

 

b.Performance-Based Measure. The Performance Vesting Option will become eligible
to vest as to the percentage of the Performance Vesting Option set forth in the
table below on of the date the respective stock price hurdle set forth in the
table below is met (with the number of Shares that vest on any such date being
rounded down to the nearest whole Share and the Option becoming eligible to vest
as to 100% of the Performance Vesting Option if all such stock price hurdles are
met) (the “Performance-Based Measure”). A stock price hurdle shall be met when
the volume-weighted average price of a share of Common Stock first meets or
exceeds the applicable stock price hurdle for twenty (20) consecutive trading
days within four years following the Date of Grant.

 

Stock Price Hurdle   Portion of the Performance Vesting Option Vested $4.00  
1/3 $6.00   1/3 $8.00   1/3

 

c.Unless earlier terminated, forfeited, relinquished or expired, upon
achievement of a Time-Based Measure, the Performance-Vesting Option will vest in
an amount equal to (i) the number of shares subject to the Performance-Vesting
Option that have become eligible to vest pursuant to paragraph 3(b) of this
Exhibit A that have not yet vested, multiplied by (ii) the percentage made
eligible to vest by achievement of such Time-Based Measure. In the event that a
Performance-Based Measure is achieved following achievement of a Time-Based
Measure, the shares subject to the Performance-Vesting Option that have become
eligible to vest pursuant to the Performance-Based Measure that would have
otherwise vested pursuant to the first sentence of this paragraph 3(c), had the
Time-Based Measure been achieved, shall vest on the date on which the
Performance-Based Measure is achieved.

 

d.Any portion of the Performance Vesting Option that remains unvested as of the
day following the fourth anniversary of the Date of Grant shall immediately
terminate and be forfeited for no consideration.

 



 -5- 

